department of the treasury internal_revenue_service washington d c number release date cc dom fs it a tl-n-4061-99 uilc date memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject taxability of stock_options this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend husband ex-wife date state company a year issue whether husband is taxed under sec_83 when stock_options are transferred to his ex-wife pursuant to a divorce decree or when they are exercised by his ex-wife conclusion husband is taxed under sec_83 at the time of the transfer of options to ex-wife ex-wife receives a carryover_basis in the options under sec_1041 ex-wife’s tax consequences upon the ultimate disposition of the stock would be governed by sec_1001 thus neither husband nor ex-wife is taxed under sec_83 when the options are exercised by ex-wife facts pursuant to the judgment of dissolution of marriage divorce decree entered on date husband and ex-wife’s marriage was dissolved and their property was divided at the time of the divorce decree they were state residents during the marriage husband was employed by company and he was awarded a incentive stock_options and nonqualified_stock_options by company pursuant to the divorce decree wife was awarded half of the a options in year ex-wife exercised the options she received pursuant to the divorce decree for year company issued husband a form_1099 in which the difference between the fair_market_value of the stock and the exercise price paid_by ex-wife was reported husband included this gain on his federal_income_tax return for year and has filed a claim_for_refund of the tax related to the gain law under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture because of the rules prohibiting transfer of incentive stock_options when the incentive stock_options were transferred to ex-wife pursuant to the divorce decree they became nonqualified_stock_options taxable under sec_83 see sec_422 of the code under sec_83 sec_83 does not apply to a transaction to which sec_421 applies or to the transfer of an option without a readily_ascertainable_fair_market_value sec_1 a -7 a provides rules for options to which sec_421 of the code does not apply and that do not have a readily_ascertainable_fair_market_value at the time of the grant under those rules sec_83 and sec_83 apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of such options may have become readily ascertainable before such time if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 and sec_83 apply to the transfer of money or other_property received in the same manner as sec_83 and sec_83 would have applied to the transfer of property pursuant to the exercise of the option under sec_1_83-1 if substantially nonvested property that has been transferred in_connection_with_the_performance_of_services is subsequently sold or otherwise_disposed_of to a third party in an arm’s length transaction while still substantially nonvested the person who performed such services realizes compensation in an amount equal to the excess of the amount_realized on such sale or disposition over the amount if any paid for such property such amount of compensation is includible in gross_income in accordance with the person’s method_of_accounting under sec_1_83-1 if substantially nonvested property is disposed of in a transaction which is not at arm’s length and the property remains substantially nonvested the service provider realizes compensation equal in amount to the sum of any money and the fair_market_value of any substantially_vested property received in such disposition such amount of compensation is includible in gross_income in accordance with the service provider’s method_of_accounting however such compensation shall not exceed the fair_market_value of the property disposed of at the time of disposition determined without regard to any lapse_restriction reduced by the amount_paid for such property in addition sec_83 shall continue to apply with respect to such property except that any amount previously includible in gross_income under this paragraph shall be treated as an amount_paid for such property although not explicitly stated in sec_1_83-7 of the regulations we see no reason why the rules in sec_1_83-1 and c regarding arm’s length and non-arm’s length dispositions of restricted_stock should not apply to compensatory options just as is the case with compensatory restricted_stock and dispositions prior to vesting if a compensatory_option is disposed of in an non- arm’s length transaction the service provider is taxed on any amount received on the disposition of the option and again on the exercise of the option conversely if the disposition is arm’s length sec_83 does not apply to the property transferred on exercise of the option sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property between spouses and former spouses if the transfer is incident_to_divorce the property shall be treated as acquired by the transferee by gift and the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_1041 the assignment_of_income_doctrine first articulated in 281_us_111 holds that a taxpayer who possesses a current or future right to receive income cannot shift the tax on such income by transferring the right to receive income to another taxpayer thus income is taxable to the taxpayer who earns and controls it id the choice of the proper taxpayer revolves around the question of which person or entity in fact controls the earning of income rather than who ultimately receives the income see 73_tc_1246 analysis in this case company transferred both incentive stock_options and nonqualified_stock_options to husband in connection with his performance of services for company pursuant to the divorce decree ex-wife received one half of those options because of the rules governing incentive stock_options the portion of the options that were incentive stock_options in the hands of husband became nonqualified_stock_options therefore sec_83 governs the treatment of the options transferred to ex-wife pursuant to the divorce decree assuming that sec_83 did not apply to the nonqualified_stock_options at the time they were granted to husband because they did not have a readily_ascertainable_fair_market_value sec_83 applies when the options are exercised or otherwise_disposed_of under sec_83 the husband’s transfer of one-half of his options to ex-wife was a disposition of those options and a taxable_event and it was also a closed compensatory transaction if the transfer was at arm’s length compare sec_1_83-1 if the transfer was not at arm’s length the taxable_event under sec_83 to husband occurred on the transfer of the options to ex-wife pursuant to the divorce decree and again when the ex-wife’s exercised those options compare sec_1_83-1 see supra note the enactment of sec_1041 effectively nullified the holding of 370_us_65 that the transferor of stock under a divorce decree disposed of the stock for tax purposes and received taxable gain equal to the difference between the fair_market_value and the transferor’s basis however davis still stands for the proposition that the parties to the divorce exchanged the stock for the release of other marital rights or property in an arm’s length transaction and that the properties exchanged were of equal value see united_states v davis u s pincite generally transactions between related individuals appear to be non-arm’s length transactions see sec_1_83-1 in light of the davis case however we believe that the transfer of the options to ex-wife was an arm’s length transaction thus sec_83 applied to the transfer of money or other_property received by husband in exchange for the transfer of the options and husband received compensation income to the extent of the difference between the amount_realized from the transfer to ex-wife pursuant to the divorce decree and any basis husband had in the options based on the davis analysis on this point the property husband received in exchange for the options is presumed to be equal in value to the options at the time they were transferred to ex-wife thus husband received compensation income equal to the fair_market_value of the options when they were transferred to ex-wife pursuant to the divorce decree when ex-wife subsequently exercised the options there was no taxable_event to husband under sec_83 and there were no tax consequences to ex-wife rather ex-wife should be taxed on any gain on the subsequent sale of the underlying stock with a basis for this purpose equal to the amount includible in husband’s gross_income thus under sec_83 the transfer of the options to ex-wife pursuant to the divorce decree because it is a disposition of the options resulted in compensation income to husband that was includible in his gross_income at the time of the transfer because the transfer was an arm’s length transaction husband had no compensation income under sec_83 when ex-wife exercised the options although husband received compensation income equal to the fair_market_value of the options when the options were transferred to ex-wife we understand husband may contend that sec_1041 shields even that amount from his gross_income we believe husband’s compensation income is not shielded by sec_1041 sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property between spouses and former spouses if the transfer is incident_to_divorce because compensation is ordinary_income and not gain sec_1041 would not shield that income from recognition gibbs v commissioner tcmemo_1997_196 sec_1041 does not provide for the exclusion of income it provides for the nonrecognition_of_gain_or_loss in cases and rulings where the service has taken the position that sec_1041 does not apply the service has consistently applied the assignment_of_income_doctrine which requires the transferor rather than the payee to recognize the assigned income see 281_us_111 service position on sec_1041 versus assignment_of_income principles is articulated in revrul_87_112 1987_2_cb_207 the ruling holds that a taxpayer who transfers series e and ee bonds to a former spouse must include in gross_income for the year of transfer the interest on the bonds that is accrued but unrealized at the time of transfer and that the transferee’s basis in the bonds must increase by a like amount revrul_87_112 states that although sec_1041 shields from recognition gain that would ordinarily be recognized on a sale_or_exchange of property it does not shield from recognition income that is ordinarily recognized upon the assignment of that income to another taxpayer because the income at issue in the ruling was accrued but unrecognized interest rather than gain sec_1041 did not shield that income from recognition the service based its conclusion on sec_1_454-1 relating to taxation of government bond interest and sec_1015 gift basis rules under sec_1_454-1 cash_basis taxpayers are entitled to defer the tax on the annual increments in the redemption value of series e or ee savings bonds until the taxable_year in which the bonds mature are redeemed or disposed of whichever occurs first_disposition of the bonds even by gift triggers recognition of all the accrued interest in the year of disposition see revrul_54_143 1954_1_cb_12 taxpayer must recognize interest accrued on e bond when she transferred it to her daughter whether transaction was a gift or a sale only interest accrued after the date of the transfer is includible in the transferee’s income although it could be argued revrul_87_112 is a narrow ruling on its facts it is significant in that it states the service’s current view that a transfer of accrued income such as accrued interest dividends or rent or in the instant case deferred_compensation to a spouse or former spouse incident_to_divorce remains taxable to the transferor without regard to sec_1041 thus sec_1041 would not shield recognition of husband’s compensation income on the transfer of the stock_options to ex-wife the service has consistently followed the position set forth in revrul_87_112 although private letter rulings may not be cited as precedent plr involving a military pension again illustrates service position in this ruling a divorce originally awarded the pension entirely to h because the supreme court had held in 453_us_210 that military pensions could not be treated as community_property after congress overruled mccarty u s c the state enacted a statute providing for the reopening of divorce decrees so that military pensions could be treated as community_property h then purchased w’s community interest in the pension by agreeing to pay her cash in three annual installments the ruling held that w must include the cash in income at the time she receives it relying on revrul_87_112 the service declared w in effect assigned to h her right to receive payments over h’s lifetime in exchange for payments from h over three years w could not escape the taxation of ordinary_income by recharacterizing her assignment of the income as a nontaxable transfer of property under sec_1041 plr also contains broad dictum stating that assignment_of_income principles override sec_1041 the service ruled that principal payments on a note received by w were covered by sec_1041 and thus were not taxable to her even though the payments came from h’s corporation at the end of the ruling the service added that sec_1041 would not apply to the extent assignment_of_income principles were applicable citing revrul_87_112 the ruling concluded we express no opinion on whether the entire principal payment is property subject_to sec_1041 because the note may represent payment for a right to earned or accrued income that is subject_to the assignment_of_income principle case development hazards and other considerations in balding the only case in which the tax_court has considered whether sec_1041 or the assignment_of_income_doctrine applies to a divorce related transfer the court determined that sec_1041 prevailed balding addressed the question of whether payments received by a spouse in settlement of her claim to a community_property share of her ex- husband’s military retirement pay were includible in her income in balding taxpayer and her ex-husband resided in california a community_property_state during their 19-year marriage they were divorced in subsequent to her ex- husband’s retirement from the military the divorce court ordered a division of their community_property and affirmed that her ex-husband’s military retirement pay was his sole and separate_property in because of changes in california’s community_property law taxpayer asked the divorce court to reopen its judgment of divorce and award her a community_property share of her ex-husband’s military retirement pay before the divorce court could act taxpayer and her ex-husband reached a settlement with regard to the retirement pay taxpayer relinquished any claim to her ex-husband’s military retirement pay in consideration of her ex- husband’s promise to pay to her dollar_figure dollar_figure and dollar_figure in and respectively the tax_court held that under sec_1041 no income was recognized to taxpayer on account of receipt of the settlement payments in balding the service unsuccessfully argued that the taxpayer’s relinquishment of her community interest in her ex-husband’s military retirement benefits in exchange for cash was an anticipatory_assignment_of_income to the ex-husband the court concluded that sec_1041 precluded such result where the settlement payments were received by a wife in exchange for her release of any claim to a community_property interest in her ex-husband’s military retirement_plan benefits incident to their divorce the court noted however that outside the marital context the service’s position would probably have been the correct result id pincite arguably balding could indicate the tax_court takes the broad view that sec_1041 supersedes assignment_of_income principles however the service would argue such a conclusion is premature in light of footnote of the opinion id pincite in footnote the tax_court observed that it did not have to consider in this case whether the assignment_of_income_doctrine would require the wife to include her share of those benefits in income as they were paid to the ex-husband id moreover in kochansky v commissioner tcmemo_1994_160 aff’d in part and rev’d in part 9th cir the parties’ property settlement agreement provided that the parties would share equally a contingent_fee earned by the husband-lawyer in a medical malpractice case the tax_court agreed with the service that as the fee was the husband’s personal services income the share of the fee received by the wife pursuant to the agreement was taxable to the husband under assignment_of_income principles finally an argument in favor of applying assignment_of_income to divorce arises from the regulations which provide only transfers of property whether real or personal tangible or intangible are governed by sec_1041 transfers of services are not subject_to the rules of sec_1041 temp_reg sec_1_1041-1t a-4 although the regulation language is limited to the transfer of services implicit in the regulation is the concept that sec_1041 does not apply to the transfer of the compensation_for such services ie the person performing the services is taxed on the compensation therefrom even if it is paid_by the other spouse arguably this regulation indicates the assignment_of_income rules relating to personal services should apply to the exclusion of sec_1041 in sum under sec_83 the transfer of the options to ex-wife pursuant to the divorce decree because it is a disposition of the options resulted in compensation income to husband that was includible in his gross_income at the time of the transfer because the transfer was an arm’s length transaction husband had no compensation income under sec_83 when ex-wife exercised the options although husband received compensation income equal to the fair_market_value of the options when the options were transferred to ex-wife husband will likely contend that sec_1041 shields that amount from his gross_income if you have any further questions please call the branch telephone number by clifford m harbourt clifford m harbourt senior technician reviewer income_tax and accounting branch field service division
